Exhibit 10.5
SECOND AMENDMENT
SECOND AMENDMENT, dated as of October 23, 2008 and effective as of October 31,
2008 (this “Amendment”), to the Amended and Restated Competitive Advance and
Revolving Credit Agreement, dated as of March 11, 2002 and effective as of
March 18, 2002, as amended and restated as of December 13, 2004 and effective as
of January 5, 2005, as amended by the First Amendment thereto, dated as of
February 28, 2007 and effective as of March 15, 2007 (as further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among GANNETT CO., INC., a Delaware corporation (“Gannett”), the several banks
and other financial institutions parties to the Credit Agreement (the
“Lenders”), BANK OF AMERICA, N.A., as administrative agent (in such capacity,
the “Administrative Agent”), JPMORGAN CHASE BANK, N.A., as syndication agent,
BARCLAYS BANK PLC, CITIBANK N.A., THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW
YORK BRANCH, MIZUHO CORPORATE BANK LTD, and SUNTRUST BANK, as Documentation
Agents, and Banc of America Securities LLC and J.P.Morgan Securities Inc. as
joint lead arrangers and joint bookrunners.
W I T N E S S E T H:
WHEREAS, Gannett has requested certain amendments to the Credit Agreement;
WHEREAS, the parties are willing to consent to the requested amendments on the
terms and conditions contained herein;
NOW THEREFORE, the parties hereto hereby agree as follows:
1. Defined Terms. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
2. Reduction of Five-Year Commitments. The Five-Year Commitment of each Lender
is hereby automatically reduced on the Second Amendment Effective Date to the
amount set forth opposite such Lender’s name on Schedule 1.1 attached hereto.
The Credit agreement is hereby amended by deleting Schedule 1.1 thereto and
substituting in lieu thereof Schedule 1.1 attached hereto.
3. Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended by deleting therefrom the definition of “Applicable Margin” and
substituting in lieu thereof the following definition:
“Applicable Margin”: the appropriate rate per annum set forth in the table below
opposite the applicable Facility:

          Credit Status   Five-Year Facility  
 
       
Credit Status 1
  100.0 Basis Points
 
       
Credit Status 2
  125.0 Basis Points
 
       
Credit Status 3
  150.0 Basis Points
 
       
Credit Status 4
  175.0 Basis Points
 
       
Credit Status 5
  225.0 Basis Points

 

 



--------------------------------------------------------------------------------



 



4. Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended by deleting therefrom the definition of “Credit Status” and substituting
in lieu thereof the following definition:
“Credit Status”: any of Credit Status 1, Credit Status 2, Credit Status 3,
Credit Status 4 or Credit Status 5. In determining whether Credit Status 1,
Credit Status 2, Credit Status 3, Credit Status 4 or Credit Status 5 shall apply
in any circumstance, if the applicable ratings by S&P and Moody’s differ, the
higher of the two ratings will be determinative, unless the applicable ratings
by S&P and Moody’s are more than one level apart, in which case the Credit
Status one level above the lower rating will be determinative. In the event that
Gannett’s senior unsecured long-term debt is rated by only one of S&P and
Moody’s, then that single rating shall be determinative.
5. Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended by deleting therefrom the definition of “Credit Status 1” and
substituting in lieu thereof the following definition:
“Credit Status 1” shall exist upon the occurrence of the higher of a rating by
S&P of Gannett’s senior unsecured long-term debt of at least A- or a rating by
Moody’s of Gannett’s senior unsecured long-term debt of at least A3.
6. Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended by deleting therefrom the definition of “Credit Status 2” and
substituting in lieu thereof the following definition:
“Credit Status 2” shall exist upon the occurrence of the higher of a rating by
S&P of Gannett’s senior unsecured long-term debt of at least BBB+ but lower than
A- or a rating by Moody’s of Gannett’s senior unsecured long-term debt of at
least Baa1 but lower than A3.
7. Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended by deleting therefrom the definition of “Credit Status 3” and
substituting in lieu thereof the following definition:
“Credit Status 3” shall exist upon the occurrence of the higher of a rating by
S&P of Gannett’s senior unsecured long-term debt of at least BBB but lower than
BBB+ or a rating by Moody’s of Gannett’s senior unsecured long-term debt of at
least Baa2 but lower than Baa1.
8. Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended by deleting therefrom the definition of “Credit Status 4” and
substituting in lieu thereof the following definition:
“Credit Status 4” shall exist upon the occurrence of the higher of a rating by
S&P of Gannett’s senior unsecured long-term debt of at least BBB- but lower than
BBB or a rating by Moody’s of Gannett’s senior unsecured long-term debt of at
least Baa3 but lower than Baa2.
9. Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended by deleting therefrom the definition of “Credit Status 5” and
substituting in lieu thereof the following definition:
“Credit Status 5” shall exist upon the occurrence of the higher of a rating by
S&P of Gannett’s senior unsecured long-term debt of lower than BBB- or a rating
by Moody’s of Gannett’s senior unsecured long-term debt of lower than Baa3.
10. Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended by deleting therefrom the definition of “Credit Status 6”.

 

2



--------------------------------------------------------------------------------



 



11. Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended by deleting therefrom the definition of “Subsidiary” and substituting in
lieu thereof the following definition:
“Subsidiary”: any corporation, partnership, limited liability company or other
entity the majority of the shares of stock or other ownership interests having
ordinary voting power of which at any time outstanding is owned directly or
indirectly by Gannett or by one or more of its other subsidiaries or by Gannett
in conjunction with one or more of its other subsidiaries.
12. Amendment to Section 1.1. Section 1.1 of the Credit Agreement is further
amended by adding the following definitions, in proper alphabetical order, as
follows:
“Consolidated EBITDA”: for any Test Period, Consolidated Net Income for such
Test Period:
plus without duplication and to the extent already deducted (and not added back)
in determining Consolidated Net Income for such Test Period, the sum of (a)
Consolidated Interest Expense, (b) provisions for federal, state, local and
foreign taxes based on income or gains, (c) total depreciation expense,
(d) total amortization expense, including, without limitation, amortization of
intangibles and Indebtedness issuance costs, (e) earn-out payments pursuant to
any acquisitions or investments, (f) any loss (or minus any gain) from early
extinguishments of any hedge agreement and (g) all other non-cash charges,
expenses and other items including, without limitation, restructuring costs,
severance costs, facility closures, stock-based compensation expense, non-cash
charges arising from impairments and write-offs of assets (including
investments) and foreign currency translation losses pertaining to intercompany
activity; provided that if any such non-cash charges are reflected in
Consolidated EBITDA and represent an accrual of or reserve for potential cash
expenditures in any future period, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA for the period in
which such payment is made;
minus, without duplication and to the extent already included in determining
Consolidated Net Income for such Test Period, non-cash gains increasing
Consolidated Net Income for such Test Period, excluding any non-cash gains to
the extent they represent the reversal of an accrual of or reserve for potential
cash items that reduced Consolidated EBITDA in any prior period.
Notwithstanding the foregoing, there shall be excluded from the calculation of
Consolidated EBITDA: (i) any extraordinary, unusual or non-recurring gains or
losses; (ii) any cumulative effect of changes in accounting principles or
policies and (iii) the Consolidated Net Income of any Person that is not a
Subsidiary or that is accounted for by the equity method of accounting; provided
that Consolidated EBITDA shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash (or to the extent
converted into cash) by such Person to Gannett or a Subsidiary thereof.

 

3



--------------------------------------------------------------------------------



 



For the purposes of calculating Consolidated EBITDA for any Test Period (i) if
at any time during such Test Period, Gannett or any Subsidiary shall have made
any Material Disposition, the Consolidated EBITDA for such Test Period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Material Disposition for such Test
Period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Test Period and (ii) if during such Test Period
Gannett or any Subsidiary shall have made a Material Acquisition or Material
Investment, Consolidated EBITDA for such Test Period shall be calculated after
giving pro forma effect thereto in accordance with Article 11 of Regulation S-X
of the Securities and Exchange Commission, other than with reference to those
portions thereof relating to whether the transaction would be considered
significant, as if such Material Acquisition or Material Investment occurred on
the first day of such Test Period. As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (a) constitutes assets comprising all or substantially all of
an operating unit of a business or constitutes all or substantially all of the
voting equity securities of a Person and (b) involves the payment of
consideration (including the assumption by Gannett or its Subsidiaries of
Indebtedness of the seller) by Gannett and its Subsidiaries in excess of
$50,000,000; “Material Investment” means any purchase of voting equity
securities of a Person which involves the payment of consideration by Gannett
and its Subsidiaries (including contributions of assets) in excess of
$50,000,000; and “Material Disposition” means any disposition of property or
series of related dispositions of property that (a) constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the voting equity securities of a
Subsidiary of Gannett and (b) yields gross proceeds (including the discharge by
the purchaser of Indebtedness of Gannett or its Subsidiaries) to Gannett or any
of its Subsidiaries in excess of $50,000,000. Notwithstanding the foregoing, the
parties understand and agree that Gannett’s acquisition on September 2, 2008 of
a controlling membership interest in CareerBuilder, LLC shall constitute a
Material Acquisition for the purposes of this Agreement.
“Consolidated Interest Expense”: with respect to all outstanding Indebtedness of
a Person and its Subsidiaries for any period, the total interest expense of such
Person and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP.
“Consolidated Net Income”: for any period, with respect to a Person and its
Subsidiaries, the consolidated net income (or loss) of such Person and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP.
“Domestic Subsidiary”: any wholly-owned Subsidiary that is organized under the
Laws of the United States, any state thereof or the District of Columbia.
“Guarantee”: a guarantee or similar contingent payment obligation, direct or
indirect, in any manner, of all or any part of any Indebtedness; provided, that
“Guarantee” shall not include (a) any endorsement of negotiable instruments for
collection or deposit in the ordinary course of business or (b) any liability of
Gannett or its Subsidiaries as a general partner of a partnership (other than a
wholly-owned Subsidiary of Gannett) in respect of the Indebtedness of such
partnership.
“Guarantee Agreement”: an agreement in form and substance reasonably acceptable
to the Administrative Agent pursuant to which each Material Domestic Subsidiary
party thereto unconditionally guarantees all Obligations.
“Guarantee Trigger Event”: the earliest to occur of (a) S&P assigning a rating
below BBB- to Gannett’s senior unsecured long-term debt, (b) Moody’s assigning a
rating below Baa3 to Gannett’s senior unsecured long-term debt or (c) the
provision, on or after the Second Amendment Effective Date, of Guarantees of
greater than $500,000 in the aggregate by Gannett or any of its Subsidiaries to
any Indebtedness of Gannett or any of its Subsidiaries.
“Guarantor”: each Subsidiary that enters into a Guarantee Agreement.

 

4



--------------------------------------------------------------------------------



 



“Indebtedness”: as to any Person at any date, without duplication, (a) all
indebtedness for borrowed money, (b) all obligations for the deferred purchase
price of property and services (but excluding any (i) current accounts payable
incurred in the ordinary course of business, (ii) deferred compensation
obligations incurred in the ordinary course of business and (iii) earn-out
obligation until such earn-out obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP), (c) all obligations evidenced by
notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to acquired property, (e) all capital lease obligations, (f) the
liquidation value of all mandatorily redeemable preferred stock, (g) all
guarantee obligations of the foregoing and (h) all obligations of any kind
referenced in (a) through (g) above secured by any lien on property owned by
such Person or any of its Subsidiaries, whether or not such Person or any of its
Subsidiaries has assumed or become liable for the payment of such obligation;
provided, however, that “Indebtedness” does not include (x) letters of credit,
except to the extent of unreimbursed amounts owing in respect of drawings
thereunder, (y) net obligations under swap agreements or (z) any liability of
such Person as a general partner of a partnership (other than a wholly-owned
Subsidiary of such Person) in respect of the Indebtedness of such partnership,
except to the extent that such liability appears as indebtedness on the balance
sheet of Gannett.
“Material Domestic Subsidiary”: any Domestic Subsidiary (a) whose total assets
at the last day of the most recent Test Period were equal to or greater than 3%
of the Total Assets at such date or (b) whose gross revenues for such Test
Period were equal to or greater than 3% of the consolidated gross revenues of
Gannett and its Subsidiaries for such period, in each case determined in
accordance with GAAP; provided that “Material Domestic Subsidiary” shall also
include any of Gannett’s Subsidiaries selected by Gannett that is required to
ensure that all Material Domestic Subsidiaries have in the aggregate (i) total
assets at the last day of the most recent Test Period that were equal to or
greater than 90% of the Total Assets of Gannett’s Domestic Subsidiaries at such
date and (ii) gross revenues for such Test Period that were equal to or greater
than 90% of the consolidated gross revenues of Gannett’s Domestic Subsidiaries
for such period, in each case determined in accordance with GAAP.
“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, of Gannett, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) the Loans
and all other obligations and liabilities of Gannett to the Administrative Agent
or to any Lender, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any Guarantee Agreement or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, fees, indemnities, costs, expenses (including
all fees, charges and disbursements of counsel to the Administrative Agent or to
any Lender that are required to be paid by Gannett pursuant hereto) or
otherwise.
“Second Amendment”: the Second Amendment to the Agreement dated as of
October 23, 2008, among Gannett, the Lenders and the Administrative Agent.
“Second Amendment Effective Date”: the date on which the conditions precedent
set forth in paragraph 20 of the Second Amendment shall have been satisfied or
waived.

 

5



--------------------------------------------------------------------------------



 



“Senior Indebtedness”: as to any Person at any date, all Indebtedness of such
Person other than Indebtedness that is expressly subordinated to the prior
payment in full in cash of the principal of and interest on each Loan and all
fees payable hereunder.
“Senior Leverage Ratio”: as of the time of determination, the ratio of (a) total
Senior Indebtedness of Gannett and its Subsidiaries on such date, minus
Unrestricted Cash of Gannett and its Subsidiaries, to the extent readily
distributable to Gannett, on such date to (b) Consolidated EBITDA for the period
of four consecutive fiscal quarters ended on such date.
“Test Period”: a period of four consecutive fiscal quarters ended on the last
day of the fourth such fiscal quarter.
“Total Assets”: the total assets of Gannett and its Subsidiaries on a
consolidated basis, as shown on the most recent balance sheet of Gannett
delivered pursuant to Section 5.1(a) or (b).
“Total Leverage Ratio”: as of the time of determination, the ratio of (a) total
Indebtedness of Gannett and its Subsidiaries on such date, minus Unrestricted
Cash of Gannett and its Subsidiaries, to the extent readily distributable to
Gannett, on such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters ended on such date.
“Unrestricted Cash”: unrestricted cash or cash equivalents in an amount up to
(x) $750 million for the fiscal quarter ending March 29, 2009 which has been
earmarked for payment of Gannett’s $750 million aggregate principal amount of
Floating Rate Notes due May 26, 2009 and (y) $500 million for the fiscal quarter
ending March 27, 2011 which has been earmarked for payment of Gannett’s
$500 million aggregate principal amount of 5.75% Notes due June 1, 2011.
13. Amendment to Section 2.10. Section 2.10 (“Fees”) of the Credit Agreement is
hereby amended in its entirety as follows:
(a) [reserved].
(b) Gannett shall pay to the Administrative Agent, for the ratable account of
the Five-Year Lenders, a facility fee (the “Five-Year Facility Fee”) at the rate
per annum equal to (i) for each day that Gannett has Credit Status 1, .1250% of
the aggregate Five-Year Commitments on such day, (ii) for each day that Gannett
has Credit Status 2, .1500% of the aggregate Five-Year Commitments on such day,
(iii) for each day that Gannett has Credit Status 3, .1750% of the aggregate
Five-Year Commitments on such day, (iv) for each day that Gannett has Credit
Status 4, .2000% of the aggregate Five-Year Commitments on such day and (v) for
each day that Gannett has Credit Status 5, .2500% of the aggregate Five-Year
Commitments on such day. On the first Business Day following the last day of
each fiscal quarter of Gannett and on the Five-Year Termination Date (or, if
earlier, on the date upon which both the Five-Year Commitments are terminated
and the Five-Year Loans are paid in full), Gannett shall pay to the
Administrative Agent, for the ratable benefit of the Lenders, the portion of the
Five-Year Facility Fee which accrued during the fiscal quarter most recently
ended (or, in the case of the payment due on the Five-Year Termination Date, the
portion thereof ending on such date). Such facility fee shall be based upon the
aggregate Five-Year Commitments of the Five-Year Lenders from time to time,
regardless of the utilization by Gannett from time to time thereunder.

 

6



--------------------------------------------------------------------------------



 



14. Amendment to Article II. Article II (“Amount and Terms of the Facilities”)
is amended by adding new Section 2.19 (“Commitment Reductions”) as follows:
Section 2.19 Commitment Reductions. (a) If on or prior to December 31, 2009, any
capital stock or Indebtedness shall be issued or incurred in a capital markets
transaction by Gannett or any of its Subsidiaries (excluding commercial paper
issued by Gannett), then the Total Commitments shall be reduced by an amount
equal to 100% of the net cash proceeds thereof until the Total Commitments have
been reduced to $828,844,931.68.
(b) If, on December 31, 2009, the Total Commitments exceed $828,844,931.68, the
Total Commitments shall be automatically reduced on such date to
$828,844,931.68.
(c) Any such reduction of the Commitments pursuant to this Section 2.19 shall be
accompanied by prepayment of the Loans (except for any then outstanding
Competitive Loans, as to which such reduction shall be accompanied by cash
collateralization of such Competitive Loans) to the extent, if any, that the
aggregate principal amount of the then outstanding Loans exceeds the aggregate
amount of the Commitments as so reduced. The application of any prepayment
pursuant to this paragraph (c) shall be made, first, to ABR Loans and, second,
to Eurodollar Loans. Each prepayment of the Loans under this paragraph (c)
(except in the case of Loans that are ABR Loans) shall be accompanied by accrued
interest to the date of such prepayment on the amount prepaid.
15. Amendment to Article V. Article V (“Affirmative Covenants”) of the Credit
Agreement is amended by adding new Section 5.9 (“Guarantee”) as follows:
Section 5.9 Guarantee. (a) Upon the occurrence of a Guarantee Trigger Event,
cause each Material Domestic Subsidiary to execute and deliver to the
Administrative Agent, within 15 days, a Guarantee Agreement; and
(b) With respect to any new Material Domestic Subsidiary created or acquired
after a Guarantee Trigger Event (which shall include any existing Subsidiary
that becomes a Material Domestic Subsidiary), cause such Material Domestic
Subsidiary to execute and deliver to the Administrative Agent, within 15 days
after such creation or acquisition, a Guarantee Agreement for such Material
Domestic Subsidiary thereafter created or acquired.
16. Amendment to Section 6.1. Clause (a) of Section 6.1 (“Liens”) is amended in
its entirety as follows:
(a) Liens, so long as the aggregate outstanding principal amount of indebtedness
of Gannett and its Subsidiaries secured by all such Liens does not exceed 5% of
Total Shareholders’ Equity;
17. Amendment to Section 6.3. Section 6.3 (“Shareholders’ Equity”) of the Credit
Agreement is hereby deleted in its entirety and a new Section 6.3 is inserted in
lieu thereof as follows:
Section 6.3 Total Leverage Ratio. Permit the Total Leverage Ratio as at the last
day of any Test Period to exceed 4.00 to 1.00.
18. Amendment to Article VI. Article VI (“Negative Covenants”) of the Credit
Agreement is amended by adding thereto new Section 6.4 (“Senior Leverage Ratio”)
and Section 6.5 (“Indebtedness”) as follows:
Section 6.4 Senior Leverage Ratio. Permit the Senior Leverage Ratio as at the
last day of any Test Period to exceed 3.50 to 1.00.

 

7



--------------------------------------------------------------------------------



 



Section 6.5 Indebtedness.
(a) Prior to the occurrence of a Guarantee Trigger Event, with respect solely to
any wholly-owned Subsidiary of Gannett, directly or indirectly, create, issue,
incur, assume, become liable in respect of or suffer to exist any Indebtedness,
except Indebtedness in an aggregate principal amount not to exceed $100,000,000
at any one time outstanding; and
(b) After the occurrence of a Guarantee Trigger Event and compliance with
Section 5.9:
(i) permit any Guarantor to, directly or indirectly, create, issue, incur,
assume, become liable in respect of or suffer to exist any Indebtedness, except
(A) unsecured Indebtedness, the proceeds of which are used to refinance any of
Gannett’s bonds having a maturity date earlier than the Five-Year Termination
Date, (B) Indebtedness among Gannett and one or more Guarantors, or among
Guarantors, in each case that is contractually subordinated to the Obligations
and (C) Indebtedness other than Indebtedness of a type specified in clauses
(A) or (B) of this paragraph (i) in an aggregate principal not to exceed
$500,000,000 at any one time outstanding; or
(ii) permit any wholly-owned Subsidiary that is not a Guarantor to, directly or
indirectly, create, issue, incur, assume, become liable in respect of or suffer
to exist any Indebtedness, except (A) Indebtedness among Gannett or any
Guarantor and any Subsidiaries that are not Guarantors that is contractually
subordinated to the Obligations and (B) other Indebtedness in an aggregate
principal amount not to exceed $250,000,000 at any one time outstanding.
Notwithstanding anything to the contrary contained in this Section 6.5, no
wholly-owned Subsidiary may, directly or indirectly, create, issue, incur,
assume, become liable in respect of or suffer to exist any Indebtedness of the
type described in clauses (a), (c), (e), (f), (g) or (h) of the definition
thereof unless (x) Gannett is in compliance, on a pro forma basis for the
incurrence of such Indebtedness and the satisfaction or discharge of any such
Indebtedness during the Test Period, with each of the Senior Leverage Ratio and
the Total Leverage Ratio (with Consolidated EBITDA, for such purposes, being
deemed to be Consolidated EBITDA for the fiscal quarter then most recently ended
for which financial statements have been delivered pursuant to Section 5.1(a) or
(b)) and (y) if the aggregate principal amount of such Indebtedness then being
incurred in any transaction or series of related transactions exceeds
$100,000,000, Gannett has provided the Administrative Agent with a written
certification of such compliance.
19. Amendment to Section 7.1. Section 7.1 (“Events of Default”) is amended by
adding new clause (h) as follows:
(h) Gannett shall default in the performance of any covenant, condition or
provision contained in Section 5.9, Section 6.3, Section 6.4 or Section 6.5 of
this Agreement and such default shall have continued for a period of five
Business Days.

 

8



--------------------------------------------------------------------------------



 



20. Effectiveness.
(a) This Amendment shall become effective as of the date (the “Effective Date”)
on which all of the following conditions precedent have been satisfied:
(i) The Administrative Agent shall have received (i) counterparts hereof duly
executed by Gannett and the Administrative Agent and (ii) an executed consent
letter from Lenders constituting Required Lenders authorizing the Administrative
Agent to enter into this Amendment; and
(ii) The Administrative Agent shall have received a compliance certificate from
Gannett, in form and substance reasonably satisfactory to the Administrative
Agent, showing pro forma compliance with the Senior Leverage Ratio and the Total
Leverage Ratio for the Second Amendment Effective Date.
21. Representations and Warranties. Gannett hereby represents and warrants that,
on and as of the Second Amendment Effective Date, after giving effect to this
Amendment:
(a) No Default or Event of Default has occurred and is continuing; and
(b) Each of the representations and warranties of Gannett in the Credit
Agreement and this Amendment is true and correct in all material respects, as if
made on and as of the date hereof; and since December 30, 2007 there has been no
Material change in the business or financial condition of Gannett and its
Subsidiaries taken as a whole that has not been publicly disclosed.
22. Continuing Effect. Except as expressly amended hereby, the Credit Agreement
shall continue to be and shall remain in full force and effect in accordance
with its terms. From and after the date hereof, all references in the Credit
Agreement thereto shall be to the Credit Agreement as amended hereby.
23. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Amendment by facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof.
24. Headings. Section headings used in this Amendment are for convenience of
reference only, are not part of this Amendment and are not to affect the
constructions of, or to be taken into consideration in interpreting, this
Amendment.
25. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
26. Expenses. Gannett agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and expenses incurred in connection
with the preparation, negotiation and execution of this Amendment, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

 

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first written
above.

            GANNETT CO., INC.
      By:   /s/ Michael A. Hart         Name:   Michael A. Hart        Title:  
Vice President & Treasurer   

            BANK OF AMERICA, N.A., as Administrative Agent
    By:   /s/ Sheri Starbuck         Name:   Sheri Starbuck        Title:   Vice
President   

 

10



--------------------------------------------------------------------------------



 



         

SCHEDULE 1.1

              Five-Year   Lenders   Commitment  
 
       
Bank of America, N.A.
  $ 183,000,000  
JPMorgan Chase Bank, N.A.
    190,000,000  
Barclays Bank PLC
    76,000,000  
Citibank N.A.
    75,500,000  
Mizuho Corporate Bank LTD
    66,000,000  
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
    62,000,000  
SunTrust Bank
    60,000,000  
Lloyds TSB Bank, plc
    56,000,000  
Wells Fargo Bank, National Association
    50,000,000  
The Northern Trust Company
    32,000,000  
U.S. Bank National Association
    20,000,000  
Fifth Third Bank
    20,000,000  
Comerica
    20,000,000  
Bank of Hawaii
    20,000,000  
The Bank of New York Mellon
    10,000,000  
First Hawaiian Bank
    8,000,000  
 
     
Total
  $ 948,500,000  
 
     

 

11